          Case 2:20-cv-02421-JMV-MF Document 1 Filed 03/03/20 Page 1 of 5 PageID: 1


Pro Se I (Rev. 12116) Complaint for a Civil Case



                                             UNITED STATES DISTRICT COURT
                                                                           for the
                                                              District of New Jersey

                                                                     Civil Division


                        KATINA OLIVIA BUCHANAN                               ‘)      Case No.               —______________




                                                                             )                      (to he/i/led in by the Clerk c Of/ice)
                                                                             )
                                    Plainli/fls)                             )
/W*,te the fit/I name of each ntaintijit’ho i filing tills conipinint.                                               Yes          No
           -        .
                                                   .                         .i      Jury Trial: [check ane
If I/ic names of all the plaintiffs cannot/U in the Space above.
please wi-itt’ see attached in the space and attach an additional
                                ‘




page with (lie full list of names.)                                          )
                                                                             )
    INGRAM CONTENT GROUP, LIGHTNING SOURCE
              INCORPORATED, LLC                                              )
                                                                              )

                            Defendant(s)
(Write the fit/I name of each defendanl ,iho is being sued. 1/ the
names of all the defnuja,,ts cannot/i, in the space above. please
 u-he see attached’ in the space and art nh an additional page
111th theM! list of names.)




                                                       COMPLAINT FOR A CIVIL CASE


 I.        The Parties to This Complaint
            A.             The Plaintiff(s)

                           Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                           needed.
                                      Name                               Katina Olivia Buchanan
                                       Street Address                    225 6th Ave W
                                      City and County                    Newark, Essex -__________________________

                                       State and Zip Code                New Jersey, 07107
                                      Telephone Number                   862-373-7547
                                       E-mail Address                    katinabuchananl@hotmail.com


               B.          The Defendant(s)

                           Provide the information below for each defendant named in the complaint, whether the defendant is an
                           individual, a government agency, an organization, or a corporation. For an individual defendant.
                           include the person’s job or title ‘if known). Attach additional pages if needed.


                                                                                                                                             Pagc 1 of 5
          Case 2:20-cv-02421-JMV-MF Document 1 Filed 03/03/20 Page 2 of 5 PageID: 2


Pro Se I (Rev. 12/16) Complaint tör a Civil Case


                      Defendant No. I
                                 Name                              Ingram Content Group
                                 Job or Title (if know’,)          Book Distributor
                                 Street Address                    i Ingram Blvd           -   -_________




                                 City and County                   La Vergne, Rutherford
                                 State and Zip Code                I_npssee.   37086
                                 Telephone Number                  615-793-5000
                                 E-mail Address (if know’,)        Isicustornersupportingramcontent.com


                      Defendant No. 2
                                 Name                              jJgtning Source Incorporated, LLC
                                 Job or Title (if known)           INGRAM CONTENT GROUP SUBSIDIARY
                                 Street Address                    iJuwm    Blvd
                                 City and County                   LaVergne, Rutherford
                                 State and Zip Code                Tennessee, 37086
                                 Telephone Number                  800-509-4156
                                 E-mail Address (,./know’i)        lsicustomersupportingramcontent.com


                      Defendant No. 3
                                 Name
                                 Job or Title nt
                                 Street Address
                                 City   and    Coutity




                                  State and Zip Code
                                 Telephone         Number




                                  E-mail Address (ifknown)


                       Defendant No. 4
                                  Name
                                  Job   or   Title   (if k,io’n)

                                  Street Address
                                  City and County                  -.__________________________________




                                  State and Zip Code
                                  Telephone Number
                                  E-mail Address (if known)



                                                                                                            Pagc 2 of 5
         Case 2:20-cv-02421-JMV-MF Document 1 Filed 03/03/20 Page 3 of 5 PageID: 3


Pro Sc I (Rev, 1216) Complaint for a Civil Case


IF.        Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          patties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal Laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332. a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than 575.000 is a diversity of citizenship ease. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                  Federal question                                           Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

           A.        If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties. andior provisions of the United States Constitution that
                     are at issue in this case.

                      1 Violation of Computer Fraud and Abuse Act of the 1986 U.S. Cybersecurity Bill
                           -




                      2- Fraud and False Statements; 18 U.S. Code Chapter 47; 1005-
                      3-Embezzlement; 18 U.S.C. 656


           B.        If the Basis for Jurisdiction Is Diversity of Citizenship

                                The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The    plaintiff,    na,nej   —                                          ,   is a citizen of the
                                           State of (‘na,,ae)


                                b.         If the plaintiff is a corporation
                                           The plaintiff. (nanwi                                                        is incorporated
                                           under the laws of the Statc of o,anu’)
                                           and has its principal place of business in the State of Olunic,?



                                (If more that: one plaintiff is named in the complaint, attach an additional page providing the
                                same in,fbrmation for each additional plaintiff

                      2.        The Defendant(s)

                                a.         If the dcfcndant is an individual
                                           The defendant, (name,?                                                   ,   is a citizen of
                                           the State of thanie,?                                              .   Or is a citizen of
                                           t’foreign nation)


                                                                                                                                   Page 3 nf 5
          Case 2:20-cv-02421-JMV-MF Document 1 Filed 03/03/20 Page 4 of 5 PageID: 4


Pin Sc I (Rev. 12/16) Complaint for a Civil Case




                                 b.         If the defendant is a corporation
                                            The defendant, (name,)                                        ,   is incorporated under
                                            the laws of the State of j5iaine)                                          ,   and has its
                                            principal place of business in the State oft’nan,e
                                            Or is incorporated under the laws of (foreign nation)
                                            and has its principal place of business in (name)


                                 (Jf,noie I/ian one (te/endant is named in the complaint, attach an additional page providing the
                                 SU1I)CiflfOrfl?aIiQfl fat each additional defendant.)


                      3.         The Amount in Controversy

                                 The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
                                 stake—is more than $75,000, not counting interest and costs of court. because (explain):




Ill.       Statement of Claim

           Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
           facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
           involved and what each defendant did that caused the plaintiff hanu or violated the plaintiffs rights, including
           the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
           write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
          The Defendants had an agreement with my publisher and were given the responsibility of issuing sales payments
          to me (a book Author), but instead has not made a sufficient payment. when asked has provided fictititious
          references about the publishing and distributing contractual industry, and also has provided documentation
          inconsistent with evidence that will be issued by the Plaintiff within the courts fact findings sector. They have also
          perpetrated during phone calls and refuted the validity of my claim all together despite blatant and clear
          exemplifications of reporting errors made by me directly to their representatives, giving me no other choice but
          to file a lawsuit.


Iv.        Relief

           State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
           argnrnents. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
           (he amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
           punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
           punitive money damages.
           For being victimized by embezzlement of my funds being the rightful owner of the sales
           accumulation for my book my demand is $20,000; ($8,687.65 for the quantity of books that is validated as
           sold and $11,312.35 puntitive damage), along with all print material and layout specifications, any quantity
           of my book available in their stock, confirmation of the deletion of my account, complete termination of
           any rights to distribute my book, and a statement of apology with No Harm Intended from the company’s
           headquarters’ management. The reason why I am entitled to puntitive is due to the extensive work I put


                                                                                                                               Page 4 of 5
          Case 2:20-cv-02421-JMV-MF Document 1 Filed 03/03/20 Page 5 of 5 PageID: 5


Pro 5e I (Rev. 12/16) Complaint for a Civil Case

         into my book project. The amount of out of pocket lees which include publishing process, mailer supplies,
         book reviews, Google Ads, emails, phone calls, social media, and over 2 years of time that has vanished
         without a trace, as well as my intellectual properly and clientele for upcoming books floating in cyberspace
         without my name and professionalism and under false reference of distributor not publisher in consistent with the
         assignment agreement itself.




‘S’.       Certification and Closing

           Under Federal Rule of Civil Procedure II, by signing below, I certify to the best of my knowledge. information,
           and belief that this complaint: (t) is not being presented for an improper purpose, such as to harass, cause
           unnecessary delay, or needtessty increase the cost of litigation; (2) is supported by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
           evidentiary support or, if specifically so identified, wILL likely have evidentiary support after a reasonabte
           opportunity for further investigation or discovery; and (4) the cotnptainr otherwise compties with the
           requirements of Rule 11.

           A.         For Parties Without an Attorney

                      I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
                      served. 1 understand that my failure to keep a curreut address on file with the Clerk’s Office may result
                      in the dismissal of my case.


                      Date of signing:             02/28/2020


                      Signature of Plai Htiff
                      Printed Name of Plaintiff
                                                    ffa
                                                    Katina Olivia Buchanan


           B.          For Attorneys


                      Date    of   signing:




                       Signature of Attorney
                       Printed Name of Attorney
                       Bar Number
                       Name of Law Finn
                       Stieet Address
                       State and Zip Code
                       Telephone Number
                       E-mait Address




                                                                                                                        Page 5 of 5
